UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5191


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

JAVAAD FISHER, a/k/a Lover Butt,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:03-cr-00394-JRS-10)


Argued:   February 1, 2013                 Decided:   March 15, 2013


Before KING, SHEDD, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.       Judge
Shedd wrote a dissenting opinion.


ARGUED: Elizabeth W. Hanes, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Richmond, Virginia, for Appellant.    Roderick Charles
Young, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.   ON BRIEF: Michael S. Nachmanoff, Federal Public
Defender, Alexandria, Virginia, Caroline S. Platt, Appellate
Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Richmond,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In     December         2003,    Appellant       Javaad      Fisher     pleaded

guilty to one count of conspiracy to possess with intent to

distribute cocaine base in violation of 21 U.S.C. § 846 (2006).

Thereafter, he was sentenced to 188 months imprisonment to be

followed by a five year term of supervised release.                               Following

the completion of his term of imprisonment, Appellant was twice

found to be in violation of the conditions of his supervised

release.      As    a     result,      his    term     of    supervised      release      was

revoked twice, once in November 2010 and again in November 2011.

Appellant’s      first       revocation      sentence       was    for   a   term   of    six

months    imprisonment         to    be     followed    by    the    remainder      of    his

original    term        of    supervised          release.          Appellant’s        second

revocation sentence was for a term of 30 months imprisonment

with no ensuing supervised release.

            Appellant         appeals        his    second        revocation     sentence,

arguing    that     it       was    procedurally        unreasonable         because      the

district judge failed to provide an individualized explanation

for the sentence.            We agree.       Accordingly, we vacate Appellant’s

revocation sentence and remand to the district court for re-

sentencing.

                                              I.

            In     late      2003,        Appellant    was        indicted     along     with

several other members of the Petersburg, Virginia-based “Third

                                              2
Ward Gang” in the United States District Court for the Eastern

District of Virginia.              On December 16, 2003, Appellant pleaded

guilty to conspiracy to possess with intent to distribute 50

grams or more of cocaine base in violation of 21 U.S.C. § 846

(2006).       On March 17, 2004, Appellant was sentenced on that

conviction      to     188   months     imprisonment           with      five     years   of

supervised release to follow.

              One    year    later,    on    March       17,   2005,     the    Government

filed     a   motion     requesting         that       the   district      court     reduce

Appellant’s     sentence       based    on       his    substantial       assistance      in

another prosecution.           See Fed. R. Crim. P. 35.                  Accordingly, on

April   5,    2005,    the    district      court       entered     an    order    reducing

Appellant’s sentence from 188 months imprisonment to 84 months

imprisonment.

              Upon      successful          completion         of        his      term    of

imprisonment, Appellant began to serve his term of supervised

release on October 2, 2009.                 On November 1, 2010, Appellant’s

probation officer filed a petition alleging Appellant violated

the terms of his supervised release by (1) failing to follow

instructions of the probation officer; and (2) testing positive

for   both    marijuana      and    cocaine.           The   petition      recommended     a

revocation sentencing range of six to 12 months imprisonment




                                             3
with three years of supervised release to follow and a statutory

maximum sentence of 60 months imprisonment. 1

                On December 6, 2010, Appellant pleaded guilty to the

alleged supervision violations.                         At the revocation hearing,

Appellant argued for a sentence of three months imprisonment

because (1) he had a documented substance abuse problem which

made       it   difficult    for      him   to       comply   with   the   terms   of   his

supervised        release;      (2)    he    had      successfully    completed     a   job

training        program   for    data       cabling;     and   (3)   he    had   expressed

interest in attending an in-patient drug treatment program.

                In response, the Government argued that Appellant (1)

did not actively participate in the drug treatment program; (2)

denied that he had a drug problem; (3) failed to follow the

probation officer’s instructions by failing to find a job; and

(4) had previously been accorded leniency through the Rule 35

reduction to his original sentence.



       1
       Specifically, Appellant’s original offense of conviction,
conspiracy to possess with intent to distribute 50 grams or more
of cocaine base, is a Class A Felony. Thus, Appellant’s
statutory   maximum    revocation   sentence   was   60   months
imprisonment. See 18 U.S.C. § 3583(e)(3).


     Additionally, Appellant’s criminal history category was IV.
This, coupled with the fact that all of his supervised release
violations were “Grade C” violations, resulted in a sentencing
range of six to 12 months imprisonment.            See U.S.S.G.
§ 7B1.4(a).



                                                 4
             After   hearing    these   arguments,       the     district     court

sentenced Appellant to six months imprisonment to be followed by

the remainder of his term of supervised release.                   In so doing,

the district court indicated:

     Because of this violation, the Court will sentence Mr.
     Fisher to a period of incarceration of six months, and
     then there will – supervised release will continue
     following this period of incarceration.     Mr. Fisher,
     like the prosecutor indicated, normally, you know, I
     would be giving you a sentence of five years instead
     of six months.       But I’m going to give you an
     opportunity to try some drug treatment and see if the
     Probation Officer can work with you to get your
     problems   solved.     But  you   have   to  have  some
     consequences for violating the conditions of your
     supervised release, and that will be the term of
     incarceration.   As I said, following that, there will
     be supervised release, and we will make efforts to try
     to deal with your drug problem.      But understand, if
     that doesn’t work, if the Probation Officer brings you
     back in here, I won’t have any choice but to send you
     to jail, and for a long time.    So I’m trying to give
     you some opportunity.

J.A. 33-34. 2

             After   Appellant       served    the     six      month    term    of

imprisonment, his term of supervised release resumed on June 8,

2011.    On November 1, 2011, Appellant’s            probation officer filed

a   second    revocation    petition,       alleging    Appellant       had   again

violated the terms of his supervised release by (1) driving with

a   suspended    license;      (2)   failing    to     follow     the   probation



     2
       Citations to the Joint Appendix (“J.A.”) refer to the
Joint Appendix filed by the parties in this appeal.



                                        5
officer’s instructions to file periodic employment search forms;

and   (3)   using      marijuana.              Again,   Appellant’s     revocation

sentencing range was six to 12 months imprisonment, this time

with a statutory maximum sentence of 54 months imprisonment. 3

            On November 30, 2011, Appellant appeared before the

district court and pleaded guilty to the latter two violations. 4

The   Government     argued      that      Appellant         should   receive    the

statutory    maximum     sentence     of       54   months    imprisonment.       In

support,    the   Government     argued         that    Appellant     had   received

several “breaks” from the court and, therefore, had exhausted

all of his chances.            J.A. 44.          Specifically, the Government

noted (1) the fact that Appellant had initially been permitted

to plead guilty to a drug charge rather than the more severe

racketeering charge; (2) the 50% sentence reduction Appellant

received    for     providing     substantial           assistance     in    another

investigation;     and   (3)    the   fact       that   Appellant     received   the

      3
       Because the second round of supervision violations again
involved Grade C violations, Appellant’s revocation sentencing
range was the same.     However, because Appellant had already
served six months imprisonment on the initial revocation, his
statutory   maximum  sentence   was   reduced  to   54   months
imprisonment. See 18 U.S.C. § 3583(e)(3).
      4
       Appellant had been charged with driving on a suspended
license in Virginia between the first and second revocation
hearings. However, prior to the second revocation hearing, the
state    prosecutor    voluntarily   dismissed   that   charge.
Accordingly, the Government elected not to pursue it as a basis
for supervised release revocation.



                                           6
lowest possible Guidelines sentence for his initial supervised

release violation.

             In response, Appellant agreed that supervised release

was   not   working    for     him   but     disagreed       with    the    Government’s

proposed sentence.           In support of a lower sentence, Appellant

argued (1) his original sentence reduction was not a “break”

because, to earn that reduction, he had to testify at the trial

of five other defendants, placing himself and his family at risk

of harm; (2) his continued inability to pass a drug test was

based on his documented history of drug addiction but, at the

time of the revocation, he was actively participating in a drug

treatment program; (3) his alleged failure to file employment

search reports was merely a technical violation because he was

actively seeking a job and had obtained a handyman license; and

(4)   the    fact     that     he     did    not    have       access       to    reliable

transportation greatly impeded his job search.

             Thus, Appellant argued, “a sentence of the statutory

maximum     doesn’t    reflect       the    conduct     that    he    brings      to    this

Court[,]”     J.A.    46,    and,      therefore,       he     requested         that   the

district    court     impose    a    sentence      of   12     months      and   one    day.

Additionally, Appellant himself made a statement to the court,

noting that, although he was still addicted to drugs, he had

left his “criminal life behind” and wanted to become a good

father to his young daughter.               J.A. 46-47.

                                             7
            After the parties had completed their arguments, the

court pronounced its sentence, stating only:

       All right, the supervised release will be revoked
       pursuant to [Appellant’s] plea to the conduct that was
       alleged.    And the Court will impose the following
       sentence: A sentence of 30 months incarceration
       without any supervised release to follow. I think we
       have done all that we can do for Mr. Fisher.

J.A. 47.    Appellant timely noted an appeal.

            On appeal, Appellant argues that the district court

procedurally    erred     by    failing    to   provide   a    particularized

explanation for the sentence it chose.             The Government disputes

this    contention,    arguing    that,    in   combination,    the   district

court’s statements at both of Appellant’s revocation hearings

made the reasons underlying the 30 month sentence sufficiently

clear.

                                     II.

            We will affirm a sentence imposed after a revocation

of     supervised     release    unless     that    sentence     is    plainly

unreasonable.       See United States v. Crudup, 461 F.3d 433, 439-40

(4th Cir. 2006).        In making this determination, we must first

determine whether the sentence is reasonable.                 See id. at 438.

This inquiry parallels ordinary reasonableness review with some

modification.       See United States v. Moulden, 478 F.3d 652, 656

(4th Cir. 2007) (“This initial inquiry takes a more ‘deferential

appellate posture concerning issues of fact and the exercise of


                                      8
discretion’            than     reasonableness            review         for       guidelines

sentences.” (quoting Crudup, 461 F.3d at 439)). 5

              Only if we determine that a sentence is unreasonable

do we determine whether it was “plainly so.”                         See Moulden, 478

F.3d at 657.            In making this determination, we rely “on the

definition        of     ‘plain’      that    we    use     in     our     ‘plain’       error

analysis.”        Crudup, 461 F.3d at 439.                Specifically, an error is

plain where it is “‘clear’ or, equivalently, ‘obvious.’”                                 United

States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005) (quoting

United States v. Olano, 507 U.S. 725, 734 (1993)).

              Finally,        even    if     we    determine       that        a   revocation

sentence is plainly unreasonable, we will affirm the sentence if

the error is harmless.               See United States v. Thompson, 595 F.3d

544, 548 (2010).              Under this inquiry, the Government bears the

burden to establish that the error “did not have a substantial

and injurious effect or influence on the result and we can say

with       fair   assurance,         that     the    district        court’s        explicit

consideration          of     the    defendant’s      arguments          would     not     have

       5
        Additionally, not all of the § 3553(a) factors are
applicable on review of a revocation sentence, as a district
court may not consider (1) whether the revocation sentence
“reflects the seriousness of the offense, promotes respect for
the law, and provides just punishment for the offense” as
discussed in § 3553(a)(2)(A); or (2) whether there are other
“kinds of sentences available” as discussed in § 3553(a)(3).
See Crudup, 461 F.3d at 439 (internal quotation marks and
alterations omitted).



                                              9
affected the sentence imposed.”             United Stats v. Boulware, 604

F.3d 832,    840    (4th   Cir.   2010)    (internal   quotation      marks   and

alterations omitted).

                                     III.

                            A.    Reasonableness

            We     first     conclude          Appellant’s        sentence    was

procedurally       unreasonable. 6         A    sentence     is     procedurally

unreasonable when, inter alia, the sentencing court fails “to

adequately explain the chosen sentence—including an explanation

for any deviation from the Guidelines range.”                Gall, 552 U.S. at

51.   A district court “need not be as detailed or specific when

imposing a revocation sentence as it must be when imposing a

post-conviction sentence, but it still ‘must provide a statement

of reasons for the sentence imposed.’”               Thompson, 595 F.3d at

547 (quoting Moulden, 478 F.3d at 657).


      6
       Normally, we review revocation sentences for procedural
and substantive reasonableness.      See Crudup, 461 F.3d at 438.
However, because Appellant does not challenge the substantive
reasonableness of his sentence, we need only determine whether
his sentence was procedurally unreasonable.            Further, our
conclusion   that     Appellant’s    sentence    was    procedurally
unreasonable    moots     any    consideration     of    substantive
reasonableness. See United States v. Carter, 564 F.3d 325, 328
(4th Cir. 2009) (“If, and only if, we find the sentence
procedurally   reasonable   can   we   ‘consider   the   substantive
reasonableness of the sentence imposed under an abuse-of-
discretion standard.’”) (quoting Gall v. United States, 552 U.S.
38, 51 (2007)).




                                      10
            Additionally,        “‘[w]here          the    defendant      or    prosecutor

presents       non-frivolous         reasons        for      imposing      a     different

sentence’      than    that    set   forth     in    the     advisory     Guidelines,      a

district judge should address the party's arguments and ‘explain

why he has rejected those arguments.’”                     Carter, 564 F.3d at 328

(quoting Rita v. United States, 551 U.S. 338, 357 (2007)).                                As

we   held   in    Carter,       “the   Supreme        Court's       recent      sentencing

jurisprudence         plainly    precludes          any    presumption         that,     when

imposing a sentence, the district court has silently adopted

arguments presented by a party.                Rather, the district judge, not

an appellate court, must make an individualized assessment based

on the facts presented to him.”                     See Carter, 564 F.3d at 329

(quoting Gall 552 U.S. at 49-50).

            Finally, in all sentencing appeals involving an out-

of-Guidelines sentence, as we have here, “‘the district court

must give serious consideration to the extent of the departure

or variance, and must adequately explain the chosen sentence to

allow    for     meaningful      appellate          review    and    to      promote     the

perception of fair sentencing.’”                     United States v. King, 673

F.3d    274,     283    (4th    Cir.    2012)        (quoting       United      States    v.

Diosdado-Star, 630 F.3d 359, 365 (4th Cir. 2011)).

            Here,        Appellant’s           sentence          was         procedurally

unreasonable because the district court failed to address any of

Appellant’s specific arguments raised at the second revocation

                                          11
hearing.      As noted, at the second revocation hearing, Appellant

made several arguments in favor of his proposed sentence, some

of which had not been raised at the prior revocation hearing.

In     particular,     at   the       second     revocation    hearing,     Appellant

argued     for   the    first        time   that    (1)   he   had   been    actively

participating in drug treatment programs; (2) he had obtained a

business license to become a handyman and was actively seeking

employment; and (3) his initial sentence reduction should not be

considered as a reason for imposing a higher revocation sentence

because it was not a “break” inasmuch as he had to testify

against other gang members in order to earn that reduction.

              This is significant because even if we were to accept

the Government’s argument that we should simply consider the

district court’s statements from the initial revocation hearing

in order to satisfy Carter, we still could not find that the

district      court    explicitly       addressed     Appellant’s     arguments     as

required by Carter.                 This problem is compounded by the fact

that,    in   this     case,    Appellant’s        sentence    represented    a   150%

increase from the top of the revocation sentencing range.                           As

noted, the specificity with which a district court must explain

its chosen sentence increases in cases where the district court

imposes an above-Guidelines sentence.                     See King, 673 F.3d at

283.      Accordingly,         in    this   case,   the   district    court’s     sole



                                            12
explanation, “I think we have done all that we can do for Mr.

Fisher” is insufficient to support the sentence imposed.

              In response, the Government argues that, because the

ultimate sentence imposed fell between the parties’ recommended

sentences, the district court necessarily considered each of the

parties’ arguments when fashioning the sentence.                       However, this

argument invites us to do precisely what Carter forbids us to do

and    to   presume     that    the    district    court     silently        considered

Appellant’s arguments.           Accordingly, because the district court

did not expressly consider the arguments that Appellant made at

the    second     revocation          hearing,     Appellant’s         sentence       was

procedurally unreasonable.

              Having     concluded       that      Appellant’s        sentence        was

unreasonable, we must now determine whether it was plainly so.

To    be    plainly    unreasonable,      a    sentence     must      “run    afoul   of

clearly settled law.”           Thompson, 595 F.3d at 548. In Thompson,

we noted that, since the Moulden decision in 2007, it has been

clearly settled in the Fourth Circuit that a district court must

explicitly      state     its        reasons     for     imposing      a     particular

revocation      sentence.      See    Thompson,    595    F.3d   at    548    (“We    are

certain, though, that the district court's obligation to provide

some    basis    for    appellate      review     when    imposing     a     revocation

sentence, however minimal that basis may be, has been settled in

this Circuit since at least Moulden.”).                     Accordingly, because

                                          13
the    district      court    did    not   follow     this   clearly    settled       law,

Appellant’s sentence was plainly procedurally unreasonable.

                                    B. Harmless Error

              Finally, the Government contends that any error was

harmless because explicit consideration of Appellant’s arguments

on remand would not alter his sentence.                       The Government bases

this argument on the fact that the district court had signaled

its intent to impose a lengthy sentence on Appellant at the

first revocation hearing and Appellant’s arguments for a reduced

sentence      at    the    second     revocation       hearing   were       “brief     and

straightforward.”          Br. of Appellees 12.         We disagree.

              As noted, at the second revocation hearing, Appellant

made    different         arguments     than     he    had    made     at    the     first

revocation         hearing.         Accordingly,       the    district       court     was

compelled      to      address        these      arguments       and        provide     an

“individualized” explanation for its decision to deviate from

the Guidelines.           Because the district court did not do so, we

cannot conclude the error was harmless.                      See Lynn, 592 F.3d at

582     (“We cannot conclude that this error was harmless.                            When

faced with an unexplained out-of-Guidelines sentence, we have in

the    past    remanded       for     resentencing       because       we    could     not

determine why the district court deemed the sentence it imposed

appropriate.        We see no reason to abandon this approach today.”)

(internal citations and quotation marks omitted).

                                            14
           The Government cites two cases in which we applied

harmless error to a procedurally unreasonable sentence where the

error was based on a district court’s inadequate explanation.

See, e.g., United States v. Hernandez-Frias, 475 Fed. App’x 488

(4th Cir. 2012); United States v. Boulware, 604 F.3d 832, 840

(4th Cir. 2010).     However, neither of these cases involved an

above-Guidelines   sentence.     This   is   significant   because,   as

noted, a district court has a heightened burden when explaining

an above-Guidelines sentence.      Thus, because the district court

provided   no   individualized   explanation   for   its   decision   to

impose an above-Guidelines sentence, we cannot apply harmless

error in this instance.

                                  IV.

           For these reasons, we vacate Appellant’s sentence and

remand to the district court for resentencing.

                                                 VACATED AND REMANDED




                                  15
SHEDD, Circuit Judge, dissenting:

      Javaad     Fisher’s        sentence    is    procedurally        reasonable      and,

even if it were not, any error is harmless.                             Accordingly, I

respectfully dissent from the majority’s decision to vacate his

sentence and remand for further proceedings.

      In reviewing a sentence imposed for violating supervised

release    we    apply     the    “plainly       unreasonable”        standard,     United

States v. Crudup, 461 F.3d 433, 437 (4th Cir. 2006), and “take[]

a more deferential appellate posture concerning issues of fact

and the exercise of discretion than reasonableness review for

guidelines sentences,” United States v. Moulden, 478 F.3d 652,

656   (4th       Cir.     2007)     (internal          quotation      marks    omitted).

Relevant here, the court’s statement of reasons “‘need not be as

specific as has been required’ for departing from a traditional

guidelines range.”           Id. at 657 (quoting Crudup, 461 F.3d at

439)).       A    court     is    required        to    “place   on    the     record   an

‘individualized assessment’ based on the particular facts of the

case before it.”           United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009).

      As   the     majority       recounts,       the    district      court    gave    an

individualized          explanation    on     the      record    at    Fisher’s     first

revocation       sentencing         hearing,       explaining         that     it   would

“normally” have sentenced Fisher to the statutory maximum of 60

months imprisonment but, in recognition of his drug problem, the

                                            16
court     would    give   him   “an    opportunity”      to   get   his   “problems

solved,”     therefore        only    imposing    a   sentence      of    6   months

imprisonment.          (J.A. 33).      The court made clear, however, that

“if that doesn’t work, if the Probation Officer brings you back

in here, I won’t have any choice but to send you to jail, and

for a long time.”         (J.A. 34).      Fisher failed to heed this advice

and after his release he quickly violated his supervised release

conditions.        At the second revocation hearing, the Government—

represented       by    the   same    Assistant   U.S.    Attorney       (AUSA)   who

originally prosecuted Fisher in 2003—pressed for the statutory

maximum of 54 months imprisonment, 1 explaining                     in detail the

numerous breaks Fisher had been afforded and his failure to take

advantage of the court’s repeated leniency.                   Fisher’s arguments

in response, made by the same attorney who represented him at

the     first     revocation     hearing,      were   unexceptional        and,   in

substance, no different from those at the first hearing. 2                        The


      1
       At the first hearing, the Government argued for a sentence
of nine months imprisonment.
      2
       At the first revocation hearing Fisher’s attorney focused
on Fisher’s substance abuse and requested a “more intensive drug
treatment program.”   (J.A. 31).   Fisher’s attorney noted that
Fisher had not had “any major issues” while on supervision and
that he was trying to find a job but had been unable to do so.
Fisher himself then apologized to his community and his family.
At the second hearing, Fisher’s attorney argued that Fisher had
committed only “technical” violations, had “consistently come to
this Court and said, ‘I have a drug abuse problem,’” and was
attempting to find a job.        (J.A. 45-46).     Fisher again
(Continued)
                                          17
court then imposed a sentence of 30 months, adding “we have done

all that we can do for Mr. Fisher.”

       In my view, the district court provided an individualized

explanation for Fisher’s sentence during his sentencing process

at the first hearing.          At the second hearing, the court simply

implemented       the   sentence   it      had    already         promised—and    had

provided    an      individualized      explanation           for—at     the     first

sentencing.       The court’s words, that it had done all it could

for Fisher, indicate that it had given him a break the first

time with the promise of a significant sentence if Fisher failed

to take advantage of the opportunity.                 I do not believe Carter

requires more, particularly given the more deferential standard

we employ in the supervised release context.                        Here, the same

judge, the same AUSA, and the same criminal defense attorney

were    present    at   both   hearings.         In   fact,       Fisher’s   attorney

admitted at oral argument that she was not surprised that the

court   imposed     this   sentence.         Therefore,       I    believe   Fisher’s

sentence    is     procedurally    reasonable         and     is     certainly    not

“plainly” unreasonable.




apologized, claimed he had left his criminal life behind, and
mentioned that he wanted to be there for his daughter.    While
the words may have changed, the substance of Fisher’s arguments
was the same at both hearings.



                                        18
     Even      assuming      the   district       court      committed   procedural

error, any error is harmless.                United States v. Boulware, 604

F.3d 832, 838-39 (4th Cir. 2010).                   Under the harmless error

standard, as it applies to procedural sentencing errors, “the

government may avoid reversal only if it demonstrates that the

error   did     not   have    a    substantial      and      injurious   effect     or

influence on the result and we can say with fair assurance that

the district court’s explicit consideration of [the defendant’s]

arguments would not have affected the sentence imposed.”                        Id. at

838 (internal quotation marks and alterations omitted).                            The

Government      has   satisfied       that       standard      here.      The     same

experienced district judge sentenced Fisher in 2004, reduced his

sentence in 2005, and handled both revocation hearings.                            The

judge warned Fisher at the first revocation hearing that Fisher

would   face    significant        jail   time    if    he    violated   supervised

release again, leaving us with “no doubt” that the court would

have imposed the same sentence, particularly given that Fisher’s

arguments were “very weak.”               Id. at 839.         Remanding this case

for further proceedings is a “pointless waste of resources,” id.

at 840, given that the district court will simply reenter—with

an additional paragraph of explanation—the same sentence, “[a]

reasonable     sentence”      that    “we      would”   then    “be    compelled    to

affirm.”       United States v. Savillon-Matute, 636 F.3d 119, 123

(4th Cir. 2011) (internal quotation marks omitted).                        Clearly,

                                          19
the   district      judge   handled    this    revocation     properly,   and   I

believe quite admirably—stating clearly what he intended to do,

but   giving     the    defendant     one     last   chance   to   correct     his

behavior.      To require the judge to simply restate his clear

intention     and     determination    under     these    circumstances      would

result   in    “the     empty   formality      of    an   unnecessary   remand.”

United States v. Hargrove, 701 F.3d 156, 163 (4th Cir. 2012).

      For these reasons, I respectfully dissent.




                                        20